                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 01/13/20
------------------------------------------------------------------X
RUDERSDAL, EEOD, et al.                                           :
                                                                  :
                                                    Plaintiffs, :
                                                                  :     1:18-cv-11072-GHW
                              -against-                           :
                                                                  :          ORDER
PHILIP ROBERT HARRIS, et al.                                      :
                                                                  :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

          On January 10, 2020, Magistrate Judge Lehrburger granted Plaintiffs leave to file a second

amended complaint. Dkt. No. 226. It is the Court’s preference that Defendants’ motions to dismiss

address that second amended complaint fully, and not simply in reply briefing. Accordingly, the

Court denies the pending motions to dismiss, Dkt. Nos. 151, 157, 164, 167, 169, 171, 174, and 177,

as moot. Defendants are directed to file their motions to dismiss Plaintiffs’ second amended

complaint by no later than February 3, 2020. Plaintiffs’ oppositions are due no later than February

24, 2020. Defendants’ replies are due no later than March 9, 2020. At the time they file their

respective motions and oppositions, Defendants and Plaintiffs should also file a letter attaching a

redline which compares their motions to dismiss Plaintiffs’ first amended complaint and oppositions

to those motions to their newly filed motions and oppositions so that the Court may easily ascertain

the issues or arguments which have been raised or obviated as the result of Plaintiffs’ decision to file

their second amended complaint.
       The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 151, 157, 164,

167, 169, 171, 174, and 177.



       SO ORDERED.

Dated: January 13, 2020
       New York, New York                             __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                2
